Citation Nr: 1725407	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism with intermittent hoarseness.

2.  Entitlement to service connection for right foot condition with problem bone.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a stomach condition.

6.  Entitlement to an initial compensable rating for residual inflammatory hyperpigmentation, hydroxyl adenitis, bilateral armpits.   


REPRESENTATION

Appellant represented by:	Cheryl King, Agent
ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1979 to July 2000.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011, July 2014, and an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Roanoke, Virginia. 

Regarding the matters of entitlement to an initial compensable rating for residual inflammatory hyperpigmentation, hydroxyl adenitis, bilateral armpits, and entitlement to service connection for GERD and a stomach condition, these issues were denied in the aforementioned July 2014 and October 2015 rating decisions.  The Veteran appealed those decisions and the RO responded with separate statements of the case (SOCs), both issued on August 12, 2016.  From a review of the record, it does not appear that the RO recognizes these issues as having been perfected for appellate review.  However, the Veteran did respond to the August 2016 SOCs with a VA Form 9, substantive appeal, that was received on September 8, 2016.  The Veteran submitted two additional VA Form 9s, that were received on September 12, 2016.  Although the RO has not yet certified these appeals to the Board, these matters are presently before the Board as the Veteran timely filed the necessary documents to perfect his appeal of his increased initial rating claim as well as his claims for service connection for GERD and a stomach condition.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202; see also 38 C.F.R. § 19.35 (explaining that certification serves an administrative purpose only and "does not serve to either confer or deprive the [Board] of jurisdiction over an issue.").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to afford the Veteran her requested hearing before the Board.  Originally, the Veteran indicated that she did not want a hearing on her February 2015 substantive appeal (VA Form 9) for the issues of entitlement to service connection for sleep apnea, hypothyroidism, and right foot condition.  However, on her September 2016 substantive appeal (VA Form 9) the Veteran indicated that she wanted a hearing before the Board by live video-conference at a local VA office for the issues of entitlement to an evaluation in excess of 0 percent for residual inflammatory hyperpigmentation and entitlement to service connection for GERD and her stomach condition.  The Veteran noted that she wanted all appeals to be combined, including those addressed in an August 2016 supplemental SOC (i.e., the issues of entitlement to service connection for hypothyroidism with intermittent hoarseness, a right foot condition with problem bone, and sleep apnea).  The Board has interpreted this as a request to have a hearing on all six issues on appeal.  As the Veteran has not yet been afforded her requested hearing, a remand is necessary in order to schedule the Veteran for a Board live video-conference hearing before a Veterans Law Judge.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a live video-conference hearing before the Board at her local RO.  Notice of such hearing should be mailed to the Veteran at her current mailing address, with a copy provided to her representative.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




